The Chancellor.
To a scire facias upon a decree, the defendant sets up payment as a defence. The decree, its assignment to the party in whose favor the scire facias is sued out, and that a balance was due upon the decree at the time of its assignment, are clearly proved. The proof of payment is not satisfactory. The burden of proof is upon the defendant. The defence fails.
The court is asked to postpone a.decision, upon the ground that the defendant now is, and for some years past has been, in one of the southern states. The scire facias was issued in July, 1860. The cause has been long pending, and I see no legal ground for postponement, or even for the exercise of the discretion of the court in permitting further delay.
The party is entitled to. have satisfaction of the decree.